UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA

-against- ORDER
JUAN RAMIREZ, 98 Cr. 438-002 (PGG)

Defendant.

 

 

PAUL G. GARDEPHE, U.S.D.J.

On January 19, 2020, Defendant wrote this Court “requesting the dates and the
judge(s) name from when the Grand Jury section took place for the above case.” (Dkt. No. 380)

“Matter[s] occurring before the grand jury” are secret. Fed. R. Crim. Proc. 6(e).
Judges do not oversee or participate in federal grand juries. To the extent that Defendant is
requesting the names of grand jurors, “[t]he names of grand jurors are secret. They can be
disclosed only upon a showing of particularized need.” United States v. Walden, No. 96 CR.
0962 (LAK), 2003 WL 21738595, at *1 (S.D.N.Y. July 28, 2003). As to the dates, these are also
“matters occurring before the grand jury” and so may only be disclosed upon a showing of
particularized need. Defendant has made no such showing here. Accordingly, Defendant’s
request is denied.

The Clerk of Court is directed to mail a copy of this order and the docket sheet for
98 Cr. 438-002 to pro se Defendant Juan Ramirez #42302-054, USP Pollock, P.O. Box 2099,
Pollock, LA 71467, and to terminate the motion (Dkt. No. 380).

Dated: New York, New York
January 21, 2020 SO ORDERED.

[aul Al

Paul G. Gardephe
United States District Judge

 
